
	
		II
		112th CONGRESS
		1st Session
		S. 464
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mr. Kohl (for himself,
			 Mr. Casey, Mr.
			 Blumenthal, and Mr. Brown of
			 Ohio) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To establish a grant program to enhance training and
		  services to prevent abuse in later life.
	
	
		1.Short titleThis Act may be cited as the
			 End Abuse in Later Life Act of
			 2011.
		2.Enhanced training and
			 services to end abuse in later life
			(a)In
			 generalSubtitle H of the Violence Against Women Act of 1994 (42
			 U.S.C. 14041 et seq.) is amended to read as follows:
				
					HEnhanced training
				and services to end abuse later in life
						40801.Enhanced
				training and services to end abuse in later life
							(a)PurposesThe
				purposes of this section are to—
								(1)provide training,
				consultation, and information on abuse in later life, including domestic
				violence, dating violence, sexual assault, stalking, exploitation, and
				neglect;
								(2)create or enhance
				direct services to victims of abuse in later life, including domestic violence,
				dating violence, sexual assault, stalking, exploitation, and neglect;
				and
								(3)create or support
				coordinated community response to abuse in later life, including domestic
				violence, dating violence, sexual assault, stalking, exploitation, and
				neglect.
								(b)DefinitionsIn
				this section—
								(1)the term
				exploitation has the meaning given the term in the section 2011 of
				the Social Security Act (42 U.S.C. 1397j);
								(2)the term
				later life, relating to an individual, means the individual is 50
				years of age or older; and
								(3)the term
				neglect means the failure of a caregiver or fiduciary to provide
				the goods or services that are necessary to maintain the health or safety of an
				individual in later life.
								(c)Grant
				Program
								(1)Grants
				authorizedThe Attorney General, through the Director of the
				Office on Violence Against Women, may make grants to eligible entities to carry
				out the activities described in paragraph (2).
								(2)Mandatory and
				permissible activities
									(A)Mandatory
				activitiesAn eligible entity receiving a grant under this
				section shall use the funds received under the grant to—
										(i)provide training
				programs to assist law enforcement agencies, prosecutors, agencies of States or
				units of local government, population-specific organizations, victims service
				providers, victim advocates, and relevant officers in Federal, Tribal, State,
				Territorial, and local courts in recognizing and addressing instances of abuse
				in later life, including domestic violence, dating violence, sexual assault,
				stalking, exploitation, and neglect;
										(ii)provide or
				enhance services for victims of abuse in later life, including domestic
				violence, dating violence, sexual assault, stalking, exploitation, and
				neglect;
										(iii)establish or
				support multidisciplinary collaborative community responses to victims of abuse
				in later life, including domestic violence, dating violence, sexual assault,
				stalking, exploitation, and neglect; and
										(iv)conduct
				cross-training for law enforcement agencies, prosecutors, agencies of States or
				units of local government, attorneys, health care providers,
				population-specific organizations, faith-based advocates, victims service
				providers, and courts to better serve victims of abuse in later life, domestic
				violence, dating violence, sexual assault, stalking, exploitation, and
				neglect.
										(B)Permissible
				activitiesAn eligible entity receiving a grant under this
				section may use the funds received under the grant to—
										(i)provide training
				programs to assist attorneys, health care providers, faith-based leaders, or
				other community-based organizations in recognizing and addressing instances of
				abuse in later life, including domestic violence, dating violence, sexual
				assault, stalking, exploitation, and neglect; and
										(ii)conducting
				outreach activities and public awareness campaigns to ensure that victims of
				abuse in later life (including domestic violence, dating violence, sexual
				assault, stalking, exploitation, and neglect) receive appropriate
				assistance.
										(C)LimitationAn
				eligible entity receiving a grant under this section may use not more than 10
				percent of the total funds received under the grant for an activity described
				in subparagraph (B)(ii).
									(3)Eligible
				entitiesAn entity shall be eligible to receive a grant under
				this section if—
									(A)the entity
				is—
										(i)a
				State;
										(ii)a unit of local
				government;
										(iii)an Indian
				Tribal government or Tribal organization;
										(iv)a
				population-specific organization with demonstrated experience in assisting
				individuals over 50 years of age;
										(v)a
				victim service provider with demonstrated experience in addressing domestic
				violence, dating violence, sexual assault, and stalking; or
										(vi)a State, Tribal,
				or Territorial domestic violence or sexual assault coalition; and
										(B)the entity
				demonstrates that the entity is a part of a multidisciplinary partnership that
				includes, at a minimum—
										(i)a
				law enforcement agency;
										(ii)a prosecutor’s
				office;
										(iii)a victim
				service provider; and
										(iv)a nonprofit
				program or government agency with demonstrated experience in assisting
				individuals in later life.
										(4)Underserved
				populationsIn making grants under this section, the Attorney
				General shall give priority to proposals providing population-specific services
				to racial and ethnic minorities and other underserved populations.
								(5)Authorization
				of appropriations
									(A)In
				generalThere are authorized to be appropriated to carry out this
				subsection $10,000,000 for each of fiscal years 2012 through 2016.
									(B)RequirementAmounts
				appropriated pursuant to subparagraph (A) shall remain available until expended
				and may only be used for the activities described in this subsection.
									(C)Allocation of
				funds
										(i)Administrative
				costsOf the amount appropriated pursuant to subparagraph (A) in
				each fiscal year, the Attorney General may use not more than 2.5 percent for
				administration and monitoring of grants made under this subsection.
										(ii)EvaluationOf
				the amount appropriated pursuant to subparagraph (A) in each fiscal year the
				Attorney General may use not more than 5 percent for contracts or cooperative
				agreements with entities with demonstrated expertise in program evaluation, to
				evaluate programs under this subsection.
										(d)Research
								(1)In
				generalThe Attorney General, in consultation with the Secretary
				of Health and Human Services, shall conduct research to promote understanding
				of, prevention of, and response to abuse in later life, including domestic
				violence, sexual abuse, dating violence, stalking, exploitation, and
				neglect.
								(2)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out paragraph (1) $3,000,000 for each of fiscal years 2012 through
				2016.
								.
			(b)DefinitionSection
			 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)) is
			 amended—
				(1)by striking
			 paragraph (9);
				(2)by redesignating
			 paragraphs (1) through (8) as paragraphs (2) through (9), respectively;
			 and
				(3)by inserting
			 before paragraph (2), as redesignated, the following:
					
						(1)Abuse in later
				lifeThe term abuse in later life means any action
				against a person who is 50 years of age or older that constitutes the
				willful—
							(A)infliction of
				injury, unreasonable confinement, intimidation, or cruel punishment with
				resulting physical harm, pain, or mental anguish; or
							(B)deprivation by a
				person, including a caregiver, of goods or services with intent to cause
				physical harm, mental anguish, or mental
				illness.
							.
				(c)Technical and
			 conforming correctionThe table of contents in section 2 of the
			 Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322; 108
			 Stat. 1796) is amended in the table of contents by inserting after the item
			 relating to section 40703 the following:
				
					
						Subtitle H—Enhanced training
				and services to end abuse later in life
						Sec. 40801. Enhance training
				and services to end abuse later in
				life.
					
					.
			
